TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00811-CV



                                     M. M. G., Appellant

                                               v.

               Texas Department of Family and Protective Services, Appellee


            FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
     NO. D-1-AG-17-000013, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


                           MEMORANDUM OPINION


              M.M.G. appeals from the trial court’s decree terminating his parental rights to

his children, E.M.A.-G. and E.A.-G.1 Following a bench trial, the trial court found by clear

and convincing evidence that a statutory ground for terminating his parental rights existed

and that termination of those rights was in the children’s best interest. See Tex. Fam. Code

§ 161.001(b)(1)(O), (2).

              On appeal, M.M.G.’s court-appointed attorney has filed a motion to withdraw and

a brief concluding that the appeal is frivolous and without merit. See Anders v. California, 386
U.S. 738, 744 (1967); Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641,

646-47 (Tex. App.—Austin 2005, pet. denied) (applying Anders procedure in appeal from

termination of parental rights). The brief meets the requirements of Anders by presenting a


       1
           We refer to appellant, who is the father of the children, and to the children by their
initials only. See Tex. Fam. Code § 109.002(d); Tex. R. App. P. 9.8.
professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced on appeal. See 386 U.S. at 744; Taylor, 160 S.W.3d at 646-47. Appellant’s counsel

has certified to this Court that she provided M.M.G. with a copy of the Anders brief and motion

to withdraw as counsel and informed him of his right to examine the appellate record and to

file a pro se brief. To date, M.M.G. has not filed a pro se brief. The Department of Family and

Protective Services has filed a response to the Anders brief, stating that it will not file a response

unless this Court requests one.

               Upon receiving an Anders brief, we must conduct a full examination of all of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75,

80 (1988).    We have reviewed the entire record, including the Anders brief submitted on

M.M.G.’s behalf, and have found nothing that would arguably support an appeal. Accordingly,

we affirm the trial court’s decree terminating M.M.G.’s parental rights. We deny counsel’s

motion to withdraw.2



                                               __________________________________________
                                               Chari L. Kelly, Justice

Before Chief Justice Rose, Justices Kelly and Smith

Affirmed

Filed: May 10, 2019


       2
          See In re P.M., 520 S.W.3d 24 (Tex. 2016) (per curiam). In In re P.M., the Texas
Supreme Court held that the right to counsel in suits seeking the termination of parental rights
extends “to all proceedings in [the Texas Supreme Court], including the filing of a petition for
review.” Id. at 27. Accordingly, counsel’s obligation to M.M.G. has not yet been discharged.
See id. If M.M.G., after consulting with counsel, desires to file a petition for review, counsel
should timely file with the Texas Supreme Court “a petition for review that satisfies the
standards for an Anders brief.” See id. at 27-28.
                                                  2